Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.1 DEPOSITARY TRUST AGREEMENT ETF SECURITIES USA LLC as Sponsor and THE BANK OF NEW YORK MELLON, as Trustee Depositary Trust Agreement ETFS Gold Trust Dated as of [], 2009 TABLE OF CONTENTS Page Article I. DEFINITIONS AND RULES OF CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Rules of Construction 5 Article II. CREATION AND DECLARATION OF TRUSTS; FORM OF CERTIFICATES; DEPOSIT OF GOLD; DELIVERY, REGISTRATION OF TRANSFER AND SURRENDER OF SHARES 6 Section 2.1 Creation and Declaration of Trust; Business of the Trust 6 Section 2.2 Form of Certificates; Book-Entry System; Transferability of Shares 6 Section 2.3 Deposit of Gold 8 Section 2.4 Delivery of Shares 8 Section 2.5 Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates 9 Section 2.6 Surrender of Shares and Withdrawal of Trust Property 9 Section 2.7 Limitations on Delivery, Registration of Transfer and Surrender of Shares 11 Section 2.8 Lost Certificates, Etc 11 Section 2.9 Cancellation and Destruction of Surrendered Certificates 11 Section 2.10 Splits and Reverse Splits of Shares 11 Article III. CERTAIN OBLIGATIONS OF REGISTERED OWNERS OF SHARES 12 Section 3.1 Liability of Registered Owner for Taxes and Other Governmental Charges 12 Section 3.2 Warranties on Deposit of Gold 12 Article IV. ADMINISTRATION OF THE TRUST 12 Section 4.1 Evaluation of Gold 12 Section 4.2 Responsibility of the Trustee for Evaluations 13 i Section 4.3 Trust Evaluation 13 Section 4.4 Cash Distributions 14 Section 4.5 Other Distributions 14 Section 4.6 Fixing of Record Date 14 Section 4.7 Payment of Expenses; Gold Sales 15 Section 4.8 Statements and Reports 15 Section 4.9 Further Provisions for Gold Sales 16 Section 4.10 Counsel 16 Section 4.11 Grantor Trust 16 Article V. THE TRUSTEE AND THE SPONSOR 17 Section 5.1 Maintenance of Office and Transfer Books by the Trustee 17 Section 5.2 Prevention or Delay in Performance by the Sponsor or the Trustee 17 Section 5.3 Obligations of the Sponsor and the Trustee 17 Section 5.4 Resignation or Removal of the Trustee; Appointment of Successor Trustee 22 Section 5.5 The Custodian 23 Section 5.6 Indemnification 24 Section 5.7 Charges of Trustee 24 Section 5.8 Charges of Sponsor 25 Section 5.9 Retention of Trust Documents 26 Section 5.10 Federal Securities Law Filings 26 Section 5.11 Prospectus Delivery 27 Section 5.12 Discretionary Actions by Trustee; Consultation 27 Section 5.13 Dissolution of the Sponsor Not to Terminate Trust 27 Article VI. AMENDMENT AND TERMINATION 27 ii Section 6.1 Amendment 27 Section 6.2 Termination 28 Article VII. MISCELLANEOUS 29 Section 7.1 Counterparts 29 Section 7.2 Third-Party Beneficiaries 30 Section 7.3 Severability 30 Section 7.4 Certain Matters Relating to Beneficial Owners 30 Section 7.5 Notices 31 Section 7.6 Agent for Service; Submission to Jurisdiction 32 Section 7.7 Governing Law 32 iii DEPOSITARY TRUST AGREEMENT THIS DEPOSITARY TRUST AGREEMENT dated as of [], 2009, between ETF SECURITIES USA LLC, a Delaware limited liability company, as sponsor, and THE BANK OF NEW YORK MELLON, a New York banking corporation, as trustee. W I T N E S S E T H : WHEREAS the Sponsor desires to establish a trust, to be known as the ETFS Gold Trust, pursuant to the laws of the State of New York; and WHEREAS the Sponsor desires to establish the terms on which Gold (as herein defined) may be deposited in the trust and provide for the creation of ETFS Physical Swiss Gold Shares in Baskets (as herein defined) representing fractional undivided interests in the net assets of the trust and the execution and delivery of Certificates (as herein defined) evidencing the ETFS Physical Swiss Gold Shares; and WHEREAS the Sponsor desires to provide for other terms and conditions upon which the trust shall be established and administered, as hereinafter provided; NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein contained, the Sponsor and the Trustee hereby agree as follows: ARTICLE I. DEFINITIONS AND RULES OF CONSTRUCTION Section 1.1 Definitions . Except as otherwise specified in this Depositary Trust Agreement or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Depositary Trust Agreement. Agreement means this Depositary Trust Agreement, as amended or supplemented in accordance with its terms. Authorized Participant means a Person that, at the time of submitting a Purchase Order or a Redemption Order (i) is a registered broker-dealer, (ii) is a DTC Participant or an Indirect Participant and (iii) has in effect a valid Authorized Participant Agreement. Authorized Participant Agreement means an agreement among the Trustee, the Sponsor and an Authorized Participant that authorizes the Authorized Participant to submit Purchase Orders and Redemption Orders under this Agreement. Basket means 50,000 Shares, except that the Trustee, in consultation with the Sponsor, may from time to time increase or decrease the number of Shares comprising a Basket. 1 Basket Gold Amount is the amount of Gold that must be deposited for issuance of one Basket or that is deliverable upon Surrender of one Basket. The Basket Gold Amount will be determined as provided in Section 2.3(b) . Benchmark Price means, as of any day, (i) such days Londons PM Fix; or (ii) other publicly available price as the Sponsor may determine fairly represents the commercial value of Gold held by the Trust. Beneficial Owner means any Person owning a beneficial interest in any Shares. Business Day means any day other than (i) a Saturday or Sunday or (ii) a day on which the Exchange is not open for regular trading. Certificate means a certificate that is executed and delivered by the Trustee under this Agreement evidencing Shares. CFTC means the Commodity Futures Trading Commission or any successor governmental agency in the United States. Commission means the Securities and Exchange Commission of the United States or any successor governmental agency in the United States. Corporate Trust Office means the office of the Trustee at which its depositary receipt business is administered which, at the date of this Agreement, is located at 101 Barclay Street, New York, New York 10286. Custodian means the Initial Custodian and any substitute or additional Custodian appointed by the Trustee at the direction of or as approved by the Sponsor as provided in Section Custody Agreements shall mean the Trust Unallocated Account Agreement and the Trust Allocated Account Agreement and any custody agreement entered into pursuant to Section 5.5 with a substitute or additional Custodian. Delivery means (a) when used with respect to Gold, obtaining an acknowledgement from the Custodian of a credit of Gold on an Unallocated Basis to the account of the Person entitled to that delivery and (b) when used with respect to Shares, one or more book-entry transfers of those Shares to an account or accounts at the Depository designated by the Person entitled to such delivery for further credit as specified by that Person Depositor means any Authorized Participant that deposits Gold into the Trust, either for its own account or on behalf of another Person that is the owner or beneficial owner of that Gold. Depository means DTC and such other successor depository of Shares as may be selected by the Sponsor and the Trustee as provided herein. 2 DTC means The Depository Trust Company, its nominees and their respective successors. DTC Participant means a Person that, pursuant to DTCs governing documents, is entitled to deposit securities with DTC in its capacity as a participant. Exchange means the exchange or other securities market on which the Shares are principally traded, as specified from time to time by the Sponsor. Exchange Act has the meaning ascribed to such term in Section 4.8(b) hereof. Gold means (a) gold bullion that meets the requirements of good delivery under the rules of the LBMA and (b) credit to an account on an Unallocated Basis representing the right to receive gold bullion that meets the requirements of part (a) of this definition. Indirect Participant means a Person that, by clearing securities through, or maintaining a custodial relationship with, a DTC participant, has access to the DTC clearing system. Initial Custodian means HSBC Bank USA National Association, London Branch, as Custodian under the Custody Agreements, Internal Control Over Financial Reporting has the meaning ascribed to such term in Rules 13a-15(f) and 15(d)-15(f) adopted by the Commission under the Exchange Act. LBMA means the London Bullion Market Association. London PM Fix means the afternoon session of the twice daily fix of the price of an ounce of gold which starts at 3:00 PM London, England time and is performed in London by the five members of the London gold fix. Net Asset Value means the net value of the Trust determined under Section 4.3. Net Asset Value per Share means the value of a Share determined under Section 4.3. Order Cutoff Time means, with respect to any Business Day, (i) 4:00 p.m. (New York time) on such Business Day or (ii) another time agreed to by the Sponsor and the Trustee and of which Registered Owners and all existing Authorized Participants have been notified by the Trustee. Order Date means, with respect to a Purchase Order, the date specified in Section 2.3(a) and, with respect to a Redemption Order, the date specified in Section 2.6(a) . Ounce means a troy ounce, equal to 1.0971428 ounces avoirdupois, with a minimum fineness of 995.0 parts per 1,000 gold. Person means any natural person or any limited liability company, corporation, partnership, joint venture, association, joint stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. 3 Procedures means the procedures for Purchase Orders and Redemption Orders attached to the Authorized Participant Agreement, as modified by the Trustee from time to time. Purchase Order is defined in Section 2.3. Qualified Bank means a bank, trust company, corporation or national banking association organized and doing business under the laws of the United States or any State of the United States that is authorized under those laws to exercise corporate trust powers and that (i) is a DTC Participant or a participant in such other Depository as is then acting with respect to the Shares; (ii) unless counsel to the Sponsor, the appointment of which is acceptable to the Trustee, determines that the following requirement is not necessary for the exception under Section 408(m) of the Internal Revenue Code of 1986, as amended (the Code), to apply, is a banking institution as defined in Section 408(n) of the Code and (iii) had, as of the date of its most recent annual financial statements, an aggregate capital, surplus and undivided profits of at least $150,000,000. Redemption Order is defined in Section 2.6. Registered Owner means the Person in whose name Shares are registered on the books of the Trustee maintained for that purpose. Registrar means any bank or trust company that is appointed to register Shares and transfers of Shares as herein provided. Shares means ETFS Physical Swiss Gold Shares created under this Agreement, each representing a fractional undivided ownership interest in the net assets of the Trust, which interest shall equal a fraction, the numerator of which is 1 and the denominator of which is the total number of Shares outstanding. Sponsor means ETF Securities USA LLC, a Delaware limited liability company, or its successor. Surrender means, when used with respect to Shares, one or more book-entry transfers of Shares to the Depository account of the Trustee. Trust means the ETFS Gold Trust, the trust entity created by this Agreement. Trust Allocated Account Agreement shall mean the Allocated Account Agreement of even date herewith between the Custodian and the Trustee the form of which is attached as Exhibit B. Trust Allocated Account shall mean the account maintained for the Trust by the Initial Custodian pursuant to the Trust Allocated Account Agreement, or another account maintained for the Trust by a successor Custodian on an allocated basis, as the case may be. Trust Unallocated Account Agreement shall mean the Unallocated Account Agreement of even date herewith between the Custodian and the Trustee the form of which is attached as Exhibit C. 4 Trust Unallocated Account shall mean the account maintained for the Trust by the Initial Custodian pursuant to the Trust Unallocated Account Agreement, or another account maintained for the Trust by a successor Custodian on an Unallocated Basis, as the case may be Trustee means The Bank of New York Mellon, a New York banking corporation, in its capacity as trustee under this Agreement, or any successor as trustee under this Agreement. Trust Property means the Gold that the Custodian credits to the Trust Allocated Account and the Trust Unallocated Account in accordance with the Custody Agreements, all other property held by the Custodian for the account of the Trust and any cash or other property that is received by the Trustee in respect thereof or which is otherwise being held by or for it under this Agreement. Unallocated Basis means that the Person in whose name Gold is so held is entitled to receive delivery of Gold standing to the credit of that Persons account, but that Person has no ownership interest in any particular Gold that the custodian maintaining that account owns or holds. Section 1.2 Rules of Construction . Unless the context otherwise requires: (i) a term has the meaning assigned to it; (ii) an accounting term not otherwise defined has the meaning assigned to it in accordance with generally accepted accounting principles as in effect in the United States; (iii) or is not exclusive; (iv) the words herein, hereof, hereunder and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (v) including means including without limitation; (vi) words in the singular include the plural and words in the plural include the singular; and (vii) a term defined in any part of speech shall have the corresponding meaning when capitalized and used herein in another part of speech. 5 ARTICLE II. CREATION AND DECLARATION OF TRUSTS; FORM OF CERTIFICATES; DEPOSIT OF GOLD; DELIVERY, REGISTRATION OF TRANSFER AND SURRENDER OF SHARES Section 2.1 Creation and Declaration of Trust; Business of the Trust . (a) The Trustee acknowledges that it has received confirmation from the Custodian that the Custodian has received an initial deposit of Gold from Kellogg Specialist Group LLC, the initial purchaser of the first Basket of Shares, and has credited such deposit to the Trust Allocated Account and Trust Unallocated Account. The Trustee declares that the initial deposit and all other Trust Property shall be owned by the Trust and the Trustee as trustee thereof for the benefit of the Registered Owners for the purposes of, and subject to and limited by the terms and conditions set forth in, this Agreement. The trust created by this Agreement shall be known as the ETFS Gold Trust. (b) The Trust shall not engage in any business or activities other than those authorized by this Agreement or incidental and necessary to carry out the duties and responsibilities set forth in this Agreement. Other than issuance of the Shares, the Trust shall not issue or sell any certificates or other obligations or, except as provided in this Agreement, otherwise incur, assume or guarantee any indebtedness for money borrowed. Section 2.2 Form of Certificates; Book-Entry System; Transferability of Shares . (a) The Certificates evidencing Shares shall be substantially in the form set forth in Exhibit A annexed to this Agreement, with appropriate insertions, modifications and omissions, as hereinafter provided. No Shares shall be entitled to any benefits under this Agreement or be valid or obligatory for any purpose unless a Certificate evidencing those Shares has been executed by the Trustee by the manual or facsimile signature of a duly authorized signatory of the Trustee and, if a Registrar (other than the Trustee) for the Shares shall have been appointed, countersigned by the manual signature of a duly authorized officer of the Registrar. The Trustee shall maintain books on which the registered ownership of each Share and transfers, if any, of such registered ownership shall be recorded. Certificates evidencing Shares bearing the manual or facsimile signature of a duly authorized signatory of the Trustee and the manual signature of a duly authorized officer of the Registrar, if applicable, who was, at the time such Certificates were executed, a proper signatory of the Trustee or Registrar, if applicable, shall bind the Trustee, notwithstanding that such signatory has ceased to hold such office prior to the delivery of such Certificates. (b) The Certificates may be endorsed with or have incorporated in the text thereof such legends or recitals or modifications not inconsistent with the provisions of this Agreement as may be required by the Trustee or required to comply with any applicable law or regulations thereunder or with the rules and regulations of any securities exchange upon which Shares may be listed or to conform with any usage with respect thereto, or to indicate any special limitations or restrictions to which the Shares evidenced by a particular Certificate are subject. 6 (c) The Sponsor and the Trustee will apply to DTC for acceptance of the Shares in its book-entry settlement system. Shares deposited with DTC shall be evidenced by one or more global Certificates which shall be registered in the name of Cede & Co., as nominee for DTC, and shall bear the following legend: UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (DTC), TO THE AGENT AUTHORIZED BY THE ISSUER FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. (d) So long as the Shares are eligible for book-entry settlement with DTC and such settlement is available, unless otherwise required by law, notwithstanding the provisions of Sections 2.2(a) and (b), all Shares shall be evidenced by one or more global Certificates the Registered Owner of which is DTC or a nominee of DTC and (i) no Beneficial Owner of Shares will be entitled to receive a separate Certificate evidencing those Shares, (ii) the interest of a Beneficial Owner in Shares represented by a global Certificate will be shown only on, and transfer of that interest will be effected only through, records maintained by DTC or a DTC Participant or Indirect Participant through which the Beneficial Owner holds that interest and (iii) the rights of a Beneficial Owner with respect to Shares represented by a global Certificate will be exercised only to the extent allowed by, and in compliance with, the arrangements in effect between such Beneficial Owner and DTC or the DTC Participant or Indirect Participant through which that Beneficial Owner holds an interest in Shares. So long as DTC or another authorized Depository selected by the Sponsor or the Trustee is the Registered Owner, the Trustee and the Sponsor may treat DTC or such other Depository as the absolute owner of the Shares for all purposes whatsoever, including without limitation, the payment of distributions, and the giving of notices of redemption, tender and other matters with respect to the Shares. (e) If, at any time when Shares are evidenced by a global Certificate, DTC ceases to make its book-entry settlement system available for such Shares, the Trustee shall execute and deliver separate Certificates evidencing Shares to a successor authorized Depository identified by the Sponsor and available to act, or, if no successor Depository is identified and able to act, the Trustee shall terminate the Trust in accordance with Section 6.2. (f) Title to a Certificate evidencing Shares (and to the Shares evidenced thereby), when properly endorsed or accompanied by proper instruments of transfer, shall be transferable by delivery with the same effect as in the case of a negotiable instrument under the laws of New York; provided, however, that the Trustee, notwithstanding any notice to the contrary, may treat the Registered Owner of Shares as the absolute owner thereof for the purpose 7 of determining the person entitled to any distribution or to any notice provided for in this Agreement and for all other purposes. Section 2.3 Deposit of Gold . (a) After the initial deposit of Gold in the Trust, the issuance and Delivery of Shares will take place only in integral numbers of Baskets and in compliance with the provisions of this Agreement, as supplemented by the Procedures, to the extent those Procedures are consistent with this Agreement. Authorized Participants wishing to acquire from the Trustee one or more Baskets must place an order with the Trustee (a Purchase Order) no later than 3:59:59 p.m. (New York time) on any Business Day. Purchase Orders received by the Trustee prior to the Order Cutoff Time on a Business Day on which the Benchmark Price is announced will have that Business Day as the Order Date. Purchase Orders received by the Trustee on or after the Order Cutoff Time on a Business Day, or on a Business Day on which the Benchmark Price is not announced, will have as their Order Date the next Business Day on which the Benchmark Price is announced. As consideration for each Basket acquired, Authorized Participants must deposit with the Custodian from an account of the Authorized Participant maintained by the Custodian, or, if otherwise expressly permitted by the Procedures, other LBMA-member custodian identified by the Authorized Participant to the Custodian and the Trustee, the Basket Gold Amount determined by the Trustee on the Order Date of the corresponding Purchase Order.
